                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


MACHELLE PARSONS, et al.,

                            Plaintiffs,

v.                                             CIVIL ACTION NO. 2:19-cv-00177

ASHTON MCDANIEL, et al.,

                            Defendants.



                       MEMORANDUM OPINION AND ORDER

          This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636(b)(1)(B). On April 9, 2019, Magistrate Judge Tinsley

submitted his Proposed Findings and Recommendation [ECF No. 7] (“PF&R”). The

PF&R recommends the court dismiss this civil action and deny the plaintiffs’

Application to Proceed Without Prepayment of Fees and Costs [ECF No. 1]. On April

24, 2019, the plaintiffs—Machelle Parsons and Darius Grose—timely submitted

objections [ECF No. 8] to the PF&R. For the reasons that follow, the court

OVERRULES the plaintiffs’ objections and ADOPTS the PF&R in full.

     I.      Procedural History

          Because the plaintiffs make no objections to the PF&R’s procedural history,

the court ADOPTS the Magistrate Judge’s procedural history.
   II.      Legal Standard

         A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge

as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). In addition, this court need not

conduct a de novo review when a party “makes general and conclusory objections that

do not direct the Court to a specific error in the magistrate's proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). When

reviewing portions of the report de novo, this court will consider the fact that the

plaintiffs are acting pro se, and their pleadings will be accorded liberal construction.

Estelle v. Gamble, 429 U.S. 97, 106 (1976); Loe v. Armistead, 582 F.2d 1291, 1295

(4th Cir. 1978).

   III.     Discussion

         The Complaint in this matter appears to allege violations of the plaintiffs’

rights under the Fourth, Sixth, and Fourteenth Amendments based on the

defendants’ removal of and denial of visitation rights with the plaintiffs’ minor child.

The plaintiffs seek the “immediate return” of the child. Compl. [ECF No. 2] 6. The

Magistrate Judge proposed that the court find (1) that the defendants, in their official

capacity, are immune from suit under the Eleventh Amendment and (2) that the court


                                           2
should abstain from exercising subject matter jurisdiction over this matter under the

“Younger-abstention doctrine,”1 and the “domestic relations exception,”2 even if the

plaintiffs could overcome the Eleventh Amendment bar.

       In their objections to the PF&R, the plaintiffs first contend that the defendants

are being sued in both their individual and official capacities. The plaintiffs also state

that “presently” there are “ongoing state judicial proceedings” concerning the minor

child’s custody. Pls.’ Objs. [ECF No. 8] 7. Specifically, the plaintiffs state that “[t]he

[state court] judge ordered a parental evaluation for both plaintiffs Machelle Parsons

and Darius Grose. . . . She ordered no reinstatement of improvement period, and

continue no contact with [the minor child]. Our next hearing is scheduled for May 16,

2019[.]” Id. at 4–5 (emphasis added). The plaintiffs’ objections reiterate that they seek

“injunctive relief commanding defendants to return [the minor child] to her biological

parents.” Id. at 9.

       However, the plaintiffs’ objections—to the extent they direct the court to a

specific error in the PF&R—only provide additional support for the Magistrate

Judge’s application of the Younger-abstention doctrine and the domestic relations

exception. Moreover, these doctrines apply regardless of whether the defendants are

sued in their individual or official capacities.




1The Younger-abstention doctrine is defined in Younger v. Harris, 401 U.S. 37 (1971).
2The domestic relations exception to federal jurisdiction is defined in Ankenbrandt v. Richards, 504
U.S. 689 (1992).
                                                 3
        First, the domestic relations exception precludes federal jurisdiction in this

case. In Ankenbrand v. Richards, 504 U.S. 689, 703–04 (1992), the Supreme Court

held:

              We conclude, therefore, that the domestic relations
              exception, as articulated by this Court since Barber,
              divests the federal courts of power to issue divorce,
              alimony, and child custody decrees. . . .

                     Not only is our conclusion rooted in respect for this
              long-held understanding, it is also supported by sound
              policy considerations. Issuance of decrees of this type not
              infrequently involves retention of jurisdiction by the court
              and the deployment of social workers to monitor
              compliance. As a matter of judicial economy, state courts
              are more eminently suited to work of this type than federal
              courts, which lack the close association with state and local
              government organizations dedicated to handling issues
              that arise out of conflicts over divorce, alimony and child
              custody decrees. Moreover, as a matter of judicial
              expertise, it makes far more sense to retain the rule that
              federal courts lack power to issue these types of decrees
              because of the special proficiency developed by state
              tribunals over the past century and a half in handling
              issues that arise in the granting of such decrees.

Id. at 703–04 (emphasis added); see also Becker v. Clarke, No. DKC-12-1214, 2012

WL 1570139, at *2 (D. Md. May 2, 2012) (“federal courts do not have the power to

intervene with regard to . . . child custody . . . decrees”).

        The only relief sought in the plaintiffs’ Complaint is the “immediate return” of

their daughter. Compl. 6. In their objections, the plaintiffs reiterate the specific relief

they seek: “Wherefore plaintiffs Machelle Parsons, Darius Grose, and [the minor

child] pray this court issue equitable relief as follows . . . Issue injunctive relief


                                             4
commanding defendants to return [the minor child] to her biological parents.” Pls.’

Objs. 9. The domestic relations exception, however, divests this court of the power to

issue such relief. As such, the court does not have federal jurisdiction over this

matter.

      Even if the domestic relations exception were inapplicable, the court should

abstain from exercising jurisdiction under Younger. “Under [the] Younger-abstention

doctrine, interests of comity and federalism counsel federal courts to abstain from

jurisdiction whenever federal claims have been or could be presented in ongoing state

judicial proceedings that concern important state interests.” Hawaii Housing Auth.

v. Midkiff, 467 U.S. 229, 237–38 (1984). The Fourth Circuit has instituted a three-

part test for determining when Younger abstention is appropriate: “(1) there is an

ongoing state judicial proceeding, (2) the proceeding implicates important state

interests, and (3) there is an adequate opportunity to present the federal claims in

the state proceeding.” Employers Resource Mgmt. Co., Inc. v. Shannon, 65 F.3d 1126,

1134 (4th Cir. 1995).

      As to the first factor, it is clear that the matters in controversy in this

proceeding are still ongoing in West Virginia family court. In fact, the plaintiffs have

another hearing regarding the minor child’s custody on May 16, 2019. Second, it is

uncontroverted that matters concerning child custody implicate an important state

interest. See Kawai v. UaCearnaigh, 249 F. Supp. 3d 821, 825 (D.S.C. 2017) (noting

that the ongoing family court action involved “an area of family law, which is a core


                                           5
source of state authority and thus is an ‘important’ state interest”). Third, the

plaintiffs will have an adequate opportunity to present their constitutional claims

during their upcoming proceedings. Accordingly, even if the domestic relations

exception did not apply to this case, the court would abstain from exercising

jurisdiction under Younger.3

    IV.      Conclusion

          For the foregoing reasons, the court OVERRULES the plaintiffs’ objections and

ADOPTS the PF&R in full. The court DISMISSES this civil action from the docket

and DENIES the plaintiffs’ Application to Proceed Without Prepayment of Fees and

Costs [ECF No. 1].

          The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record, any unrepresented party, and the Magistrate Judge.

                                              ENTER:          May 1, 2019




3 In the event that the family court proceedings challenged are no longer ongoing, the court finds,
alternatively, that the Rooker-Feldman doctrine is applicable. See Sanders v. Turner, 7:13-CV-02946-
RBH, 2014 WL 12526354, at *2 n.5 (D.S.C. Apr. 21, 2014). Despite the plaintiffs’ contention that this
court can correct legal errors made in lower courts, this court does not have jurisdiction over a
challenge to a ruling issued by a West Virginia family court. See D.C. Ct. of Appeals v. Feldman, 460
U.S. 462, 482 (1983) (“[A] United States District Court has no authority to review final judgments of
a state court in judicial proceedings.”); see also id.
                                                 6
